Detailed Action

1.	This Office Action is responsive to the Request for Continued Examination (RCE) filed 10/28/2022.  Claims 19 and 37-38 have been amended.  Claims 17-18, 20, 22-24 and 28-30 have been previously cancelled.  Claims 1-16, 19, 21, 25-27 and 31-39 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 19, 21, 25-27 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2021/0059011 A1), in view of KIM et al. (US 2021/0058489 A1), hereinafter “Fang” and “KIM” correspondingly.

5.	As to claim 19, Fang teaches a user equipment (UE) for wireless communication, comprising: memory; one or more processors coupled to the memory; and instructions stored in the memory and operable, when executed by the one or more processors, to cause the UE to: 
determine to relocate an application context that supports an application on the UE that is served by an edge network device (i.e., UE movement causes/triggers the EC Orchestrator 404 decides the relocation of the application instance and instantiates the same application App-E’ 406 on one or more target EC host(s) 405) with the same application context as that in the active App-E 402 being served to the UE client 401) (Fang, [0085]); and 
cause relocation of the application context from the UE to the edge network device (i.e., switching between the active application App-E 402 and one of the standby application(s) App-E’ 406, i.e., let one of standby application instance App-E’ 406 to take over the active role to serve the UE client 401, wherein the standby application instance App-E’ 406 may receive the UL traffic to keep the application and UE context synchronized with the active application instance) (Fang, [0085-0086]).
Fang does not explicitly teach “using an edge enabler client (ECC) of the UE and using an edge application client (EAC) of the UE to determine and cause relocation of the application context from the UE to the edge network device”.
In an analogous art, KIM discloses that the UE includes one or more edge application clients (EAC) configured to perform a client function of a service in the edge computing system, an EEC configured to provide an edge computing service to the one or more application clients, and an Mobile Terminal (MT) configured to communicate with the edge computing system through a mobile communication network. The [edge] application client is configured to determine whether the application context should relocated. The EEC is configured to determine a T-EES ID when application context relocation is needed, transmit a context relocation request to the T-EES through the mobile terminal (MT), based on the determination, and receive response information from the T-EES (KIM, Abstract, paragraphs [0012-0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filing date of claimed invention to incorporate the features of “using an edge enabler client (ECC) of the UE and using an edge application client (EAC) of the UE to determine and cause relocation of the application context from the UE to the edge network device”, as disclosed by KIM, into the teachings of Fang to enable the system to continuously provide a service to an electronic device in an edge computing system.

6.	As to claim 21, Fang-KIM teaches the UE of claim 19, wherein the one or more processors, to cause relocation of the application context from the UE to the edge network device, are configured to:0097-149061203314 transmit an indication to the edge network device to generate a new application context for the application (i.e., UE movement causes/triggers the EC Orchestrator 404 decides the relocation of the application instance and instantiates the same application App-E’ 406 on one or more target EC host(s) 405) with the same application context as that in the active App-E 402 being served to the UE client 401) (Fang, [0085]); and disconnect the application from the application context based at least in part on receiving an indication that the edge network device has connected the application to the new application context (i.e., switching between the active application App-E 402 and one of the standby application(s) App-E’ 406, i.e., let one of standby application instance App-E’ 406 to take over the active role to serve the UE client 401, and deactivate the existing active application instance App-E 402) (Fang, [0086]).

7.	As to claim 25, Fang-KIM teaches the UE of claim 19, wherein the one or more processors, to determine to relocate the application context, are configured to determine that a handover of the UE 0097-149062203314 is triggered and that the handover is likely to degrade a quality of service of the application (i.e., when the UE moves to another service area of underlying network, i.e., covered by EC host 220, the EC application 211 on the EC host 210 may continue serving the UE over the data network but this time the service may not be the best) (Fang, [0068] and [0102]).    

8.	As to claim 26, Fang-KIM teaches the UE of claim 19, wherein the one or more processors, to determine to relocate the application context, are configured to determine to relocate the application context based at least in part on a quantity of users participating in the application (i.e., if no application instance is running for the service requested by the UE on the EC host [not enough application instance to support the quantity of users participating], the EC orchestrator may request the EC platform to instantiate an application on the EC host to produce the service to the UE) (Fang, [0074]).  

9.	As to claim 27, Fang-KIM teaches the UE of claim 19, wherein the one or more processors, to determine to relocate the application context, are configured to determine to relocate the application context based at least in part on a maximum latency allowed for relocating the application context (i.e., when the UE moves to another service area of underlying network, i.e., covered by EC host 220, the EC application 211 on the EC host 210 may continue serving the UE over the data network but this time the service may not be the best.  In order to provide the best service to the UE, the EC application 211 may need to be relocated to EC host 220 as the EC app 221) (Fang, [0068] and [0102]).    
  
10.	As to claim 38, Fang-KIM teaches a method of wireless communication performed by a user equipment (UE), comprising: 
determining to relocate an application context that supports an application on the UE that is served by an edge network device (i.e., UE movement causes/triggers the EC Orchestrator 404 decides the relocation of the application instance and instantiates the same application App-E’ 406 on one or more target EC host(s) 405) with the same application context as that in the active App-E 402 being served to the UE client 401) (Fang, [0085]); and 
causing relocation of the application context from the UE to the edge network device (i.e., switching between the active application App-E 402 and one of the standby application(s) App-E’ 406, i.e., let one of standby application instance App-E’ 406 to take over the active role to serve the UE client 401, wherein the standby application instance App-E’ 406 may receive the UL traffic to keep the application and UE context synchronized with the active application instance) (Fang, [0085-0086]).
Fang does not explicitly teach “using an edge enabler client (ECC) of the UE and using an edge application client (EAC) of the UE to determine and cause relocation of the application context from the UE to the edge network device”.
In an analogous art, KIM discloses that the UE includes one or more edge application clients (EAC) configured to perform a client function of a service in the edge computing system, an EEC configured to provide an edge computing service to the one or more application clients, and an Mobile Terminal (MT) configured to communicate with the edge computing system through a mobile communication network. The [edge] application client is configured to determine whether the application context should relocated. The EEC is configured to determine a T-EES ID when application context relocation is needed, transmit a context relocation request to the T-EES through the mobile terminal (MT), based on the determination, and receive response information from the T-EES (KIM, Abstract, paragraphs [0012-0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filing date of claimed invention to incorporate the features of “using an edge enabler client (ECC) of the UE and using an edge application client (EAC) of the UE to determine and cause relocation of the application context from the UE to the edge network device”, as disclosed by KIM, into the teachings of Fang to enable the system to continuously provide a service to an electronic device in an edge computing system.

11.	As to claim 39, Fang-KIM teaches the method of claim 38, wherein determining to relocate the application context comprises: determining to relocate the application context based at least in part on a quantity of users participating in the application (i.e., if no application instance is running for the service requested by the UE on the EC host [not enough application instance to support the quantity of users participating], the EC orchestrator may request the EC platform to instantiate an application on the EC host to produce the service to the UE) (Fang, [0074]).  

Allowable Subject Matter
12.	Claims 1-16 and 31-37 are allowed over the prior arts.

Response to Arguments
13.	Applicant’s arguments with respect to claims 19, 21, 25-27, 38 and 39 have been considered but are moot because of the new ground of rejection.
14.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.

15.	A shortened statutory period for reply to this action is set to expire THREE (3) months from the mailing date of this communication.  See 37 CFR 1.134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441